DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “program instructions configured to obtain/store/transmit” in claim 8; “penetration test system is further configured to obtain” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “penetration test system is configured to test” in claims 8 and 14 and “access card is configured to electronically permit access” in claim 8.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shukla et al, U.S. Patent 9,842,338.

As per claim 1, it is taught of a computer-implemented method (col. 4, lines 54-59) comprising:
obtaining access card data from an access card, the access card including accessibility data (transaction data), wherein the access card is configured to electronically permit access to one or more systems by transmitting the accessibility data, and wherein the access card data comprises at least a portion of the accessibility data (col. 2, lines 39-56);

transmitting the access card data to a penetration test system that is configured to test the one or more systems for at least one system vulnerability based, at least in part, on the access card data (col. 2, line 57 through col. 3 line 5).
As per claim 2, it is disclosed wherein obtaining the access card data comprises:
obtaining, by a data reader, the access card data in response to a data reader switch that is triggered by the access card (col. 2, lines 17-30).
As per claim 3, it is taught wherein obtaining the access card data comprises:
obtaining, by a data reader, the access card data in response to a power supply of the data reader responding to a wireless interrogation signal (col. 2, lines 17-30 and col. 10, lines 39-55).
As per claim 4, it is disclosed wherein obtaining the access card data occurs while the access card is retained within an access card receptacle (col. 6, line 56 through col. 7, line 7).
As per claim 5, it is taught wherein transmitting the access card data occurs while the access card is retained within the access card receptacle (col. 6, line 56 through col. 7, line 7).
As per claim 6, it is disclosed wherein transmitting the access card data occurs while the access card receptacle is within a threshold distance of a data receiver (col. 6, line 56 through col. 7, line 7).
As per claim 7, it is taught wherein transmitting the access card data occurs after the access card is removed from the access card receptacle (col. 6, line 56 through col. 7, line 7).
As per claim 8, it is disclosed of a system comprising:
a processor (col. 4, lines 54-59); and
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method (col. 4, lines 54-59), the method comprising:

storing the access card data (col. 2, lines 46-49); and
transmitting the access card data to a penetration test system that is configured to test the one or more systems for at least one system vulnerability based, at least in part, on the access card data (col. 2, line 57 through col. 3 line 5). 
As per claim 9, it is taught wherein obtaining the access card data comprises:
P201905269US01Page 32 of 36obtaining, by a data reader, the access card data in response to a data reader switch that is triggered by the access card (col. 2, lines 17-30).
As per claim 10, it is disclosed wherein obtaining the access card data comprises:
obtaining, by a data reader, the access card data in response to a power supply of the data reader responding to a wireless interrogation signal (col. 2, lines 17-30 and col. 10, lines 39-55).
As per claim 11, it is taught wherein the penetration test system is further configured to obtain penetration data and to generate an attack profile, the attack profile (fraud) including information corresponding to the at least one system vulnerability (col. 2, line 57 through col. 3 line 5).
As per claim 12, it is disclosed wherein generating the attack profile includes comparing the access card data to the penetration data, wherein the penetration data includes information corresponding to a flaw of the access card (col. 2, line 57 through col. 3 line 5).
As per claim 13, it is taught wherein generating the attack profile includes comparing the access card data to the penetration data, wherein the penetration data includes published information corresponding to a vulnerability of the access card (col. 2, line 57 through col. 3 line 5).

As per claim 15, it is taught of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (col. 4, lines 54-59), the method comprising:
obtaining access card data from an access card, the access card including accessibility data (transaction data), wherein the access card is configured to electronically permit access to one or more systems by transmitting the accessibility data, and wherein the access card data comprises at least a portion of the accessibility data (col. 2, lines 39-56);
storing the access card data (col. 2, lines 46-49); and
transmitting the access card data to a penetration test system that is configured to test the one or more systems for at least one system vulnerability based, at least in part, on the access card data (col. 2, line 57 through col. 3 line 5). 
As per claim 16, it is disclosed wherein obtaining the access card data comprises:
obtaining, by a data reader, the access card data in response to a data reader switch that is triggered by the access card (col. 2, lines 17-30).
As per claim 17, it is taught wherein obtaining the access card data comprises:
obtaining, by a data reader, the access card data in response to a power supply of the data reader responding to a wireless interrogation signal (col. 2, lines 17-30 and col. 10, lines 39-55).
As per claim 18, it is disclosed wherein obtaining the access card data occurs while the access card is retained within an access card receptacle (col. 6, line 56 through col. 7, line 7).

As per claim 20, it is disclosed wherein transmitting the access card data occurs while the access card receptacle is within a threshold distance of a data receiver (col. 6, line 56 through col. 7, line 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Di Iorio, US 2010/0324842 is relied upon for disclosing of testing vulnerabilities of an IC card, see paragraph 0004.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


























/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431